Title: To James Madison from William Sprigg, 21 August 1805 (Abstract)
From: Sprigg, William
To: Madison, James


          § From William Sprigg. 21 August 1805, Trumbull County, Ohio. “On the 3d Inst. I received from the President of the United States the appointment of Judge in the Territory of Michigan. Having previously received Information of the Destruction of the Town of Detroit by fire I thought it best not to be precipitate but to take some time to consult and enquire. The Commission reached me just before the Commencement of our Circuit so that I cannot with propriety visit that Country without first resigning my Office here which I think under all Circumstances it would not be prudent in me to do at this time. I feel myself honoured and greatly obliged by the President of the United States for this Mark of his Confidence which had I accepted, it should have been my Study to endeavour to prove not wholly misplaced and undeserved. With Sincere thanks and assurances of profound respect for the President and yourself I beg leave to decline the honour of accepting this Commission.”
        